Case 2:18-cr-20128-SJM-DRG ECF No. 215 filed 07/02/20                   PageID.3644        Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                     Plaintiff,

  v.                                                     Case No. 2:18−cr−20128−SJM−DRG
                                                         Hon. Stephen J. Murphy
  William T. Phillips, et al.,
                                     Defendant(s),




                                        NOTICE TO APPEAR

       The following defendant(s) are hereby notified to appear: William T. Phillips

     The defendant(s) shall appear before District Judge Stephen J. Murphy, III at the United
  States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
  216, Detroit, Michigan, for the following proceeding(s):

         • EVIDENTIARY HEARING: October 28, 2020 at 11:00 AM

       ADDITIONAL INFORMATION:            This will be a in−person hearing and set for both cases.



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                  By: s/D Parker
                                                      Case Manager

  Dated: July 2, 2020
